Citation Nr: 1428375	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to an extraschedular rating for residuals of a left ankle disability.

3.  Entitlement to service connection for left knee arthritis to include as secondary to the service connected residuals left ankle surgery with traumatic arthritis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1979 to February 1980 and from November 1990 to February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision. 

It is noted that the Veteran was previously represented by a private attorney who had replaced the American Legion in June 2009.  However, that attorney withdrew his representation of the Veteran in a June 2012 letter.  As such, the Veteran is currently unrepresented in this case.

The issues of an extraschedular rating in excess of 20 percent for a left ankle disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability resulted from the altered gait caused by his service connected left ankle disability.

2.  The Veteran's left ankle is not ankylosed.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee disability, as secondary to the Veteran's service connected left ankle disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  Criteria for a schedular rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

In March 2005, the Veteran wrote that his doctor at Georgia Sports Medicine was going to operate on his knee and had told him that his left ankle disability had caused his left knee problems.  In June 2005, the Veteran filed a claim seeking service connection for his left knee as secondary to his service connected left ankle disability. 

As an initial point, there is little suggestion that the Veteran's left knee disability is a direct result of his military service.  In May 2010, the Veteran did report to Dr. Banks that he attributed his knee pain to his military service in which he was a tank driver and had to jump up and down off the tanks constantly.  However, service treatment records do not show any left knee injury, knee complaints, or knee treatment, and the Veteran specifically denied any knee problems on a medical history survey completed in conjunction with his separation physical.  There is also no record of any knee treatment for a number of years after the Veteran separated from service, and no medical professional has suggested that the left knee is directly related to the Veteran's military service.  As such, service connection for a left knee disability on a direct basis is denied.

However, the evidence of record does suggest that the Veteran's left knee disability has resulted from the altered gait caused by his service connected left ankle disability. 

The Veteran's private doctor, Dr. McMath, wrote statements in April, July, and September 2005 each linking the impairment in the Veteran's left knee to his left ankle disability.

In April 2005,  Dr. McMath explained that the Veteran's knee problems were consistent with the injuries he described from his military duty, adding that the Veteran's knee problems were exacerbated by his subtalar joint fusion.  

In July 2005, Dr. McMath wrote that the Veteran had a difficult problem that stemmed from his post traumatic left lower extremity injuries in the military.  Dr. McMath noted that the Veteran had a subtalar joint fusion which had resulted in increased stress in his ankle and knee, and suggested that the Veteran had developed severe degenerative changes in his left knee that were exacerbated by his ankle problem and midfoot problems.

In September 2005, Dr. McMath wrote that with the Veteran's age and the high energy trauma that he sustained in the left lower extremity that this was likely a result of his initial trauma and that he had developed post traumatic arthrosis of the left knee.

These statements are supported by the evidence of record and are found therefore to be highly probative and entitled to great weight.

In April 2006, a VA examiner found that it was likely with an abnormal gait on the left ankle for a considerable period of time that someone could perhaps develop a degenerative process in the knee.  However, he found that it was not likely that the loose body would be a result of that and added that consideration should also be given to outside injuries and knee problems.  He concluded that to say that the Veteran's specific knee condition was related to his  left ankle disability would be speculative.

However, the finding of service connection does not require medical certainty, but rather asks medical professionals to consider all of the evidence and medical knowledge and then to effectively speculate as to the etiology of a condition.  VA uses a standard, which is deferential to the Veteran, of whether it is at least as likely as not (50 percent or greater) that a current disability was caused by military service or by a service connected disability.  As such, the VA examiner's opinion is not taken as negative evidence against the Veteran's claim, but rather at its core supports the possibility that an altered gait could result in knee problems.

Here, Dr. McMath has written multiple letters linking the Veteran's left knee disability to his service connected left ankle disability, based on a finding that the altered gait impaired the left knee.  Moreover, a VA examiner in February 2012 explained that the Veteran had an antalgic gait status post-surgery to his left ankle that over time caused his lower back to ache and caused him to develop degenerative changes from the awkward gait.

As such, the evidence is clear that the Veteran has an altered gait that has caused orthopedic impairment in other joints.  The medical evidence of record also specifically links the Veteran's left knee disability to his left ankle disability.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In June 2005, the Veteran filed a claim seeking a higher rating for his service connected left ankle disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5271.  Under that DC, a 20 percent rating is assigned for marked limitation of motion of the ankle, and is the highest schedular rating under that DC.  A rating in excess of 20 percent for an ankle disability may also be assigned when there is ankylosis of the ankle under 38 C.F.R. § 4.71a, DC 5270.  Under DC 5270, a 20 percent rating is assigned when the ankylosis is in plantar flexion, less than 30 degrees, a 30 percent rating is assigned when the ankylosis is either in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is assigned when the ankylosis is in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion, or eversion deformity.

The evidence of record in this case supports a finding that the Veteran's service connected left ankle disability is significantly impairing.  For example, throughout the course of his appeal, the Veteran and his spouse have written to express that the Veteran has trouble being on his feet more than 10-15 minutes at a time without his ankle swelling up.  See April 2012 and March 2014 statements.

However, the Veteran is currently receiving the highest schedular rating available for limitation of motion, based on a finding of marked limitation of motion.  There is no dispute that the range of motion is limited in the Veteran's ankle, at least currently, as range of motion at a December 2013 VA examination revealed plantar flexion limited to 5 degrees and dorsiflexion limited to 10 degrees with objective evidence of pain beginning at those points.  

Nevertheless, examiners at VA examinations in both February 2012 and in December 2013 specifically found no ankylosis in the left ankle.  The Board notes that the Veteran did have a fusion surgery in his left ankle which would appear to suggest some level of anklosing would be present.  However, the Board lacks the medical training to make such a medical determination.  Moreover, even if the Board were to find ankylosis in the ankle, DC 5270 focuses on motion in the midfoot, and therefore a finding of fusion in the left ankle would not necessarily support a higher rating under the schedular rating criteria for ankylosis, because the Veteran still has motion in his midfoot, albeit limited motion at this point. 

As such, a schedular rating in excess of 20 percent is not warranted in the Veteran's case, and to that extent his appeal is denied.

However, as is discussed in the remand portion of this decision, extraschedular consideration is clearly warranted in this case.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a series of letters.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, VA treatment records and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he specifically declined desiring a hearing in his substantive appeal.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A schedular rating in excess of 20 percent for residuals left ankle surgery with traumatic arthritis is denied.

Service connection for a left knee disability, as secondary to the Veteran's left ankle disability, is granted.


REMAND

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In this case, the schedular rating criteria for the Veteran's left ankle disability address only limitation of motion and ankylosis, neither of which appears to adequately consider the extensive impairment caused by the Veteran's left ankle disability.  For example, at the Veteran's VA examination in December 2013, the examiner found that the functioning of the Veteran's left ankle was so diminished that amputation with prosthesis would serve the Veteran equally well.  The examiner stated that the Veteran's prior left ankle surgery had caused his ankle to be in constant pain, which required him to take narcotic pain medications around the clock to allow him to complete simple activities such as getting around the house.  His pain had escalated to the point that he stayed in the house most of the time to prevent his having to get up and bear weight on the left ankle.  He reported that the greatest cause of pain was when the left ankle bent when he walked.  The Veteran stated that he wished that the ankle had been cut off instead of having to deal with the constant left ankle pain, continuous pain medication, and the confinement to his residence due to limited weight-bearing.  

While the Veteran has not been hospitalized as a result of his left ankle disability (at least since the in-service surgery), it does appear that his symptoms cause at least marked interference with employment which is sufficient to trigger referral for consideration of an extraschedular rating. 

The Court of Appeals for Veterans Claims (Court) has also held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran has asserted that he is prevented from working by his left ankle disability, and the examiner at the December 2013 VA examination identified significant barriers to employment as a result of the Veteran's left ankle disability.  As such, the question of TDIU based solely on the Veteran's left ankle disability is raised by the record.

Accordingly, the case is REMANDED for the following action:

1. Consistent with the provisions of 38 C.F.R. §§ 3.321(b) and 4.16(b), submit the Veteran's claim to the Director of Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's left ankle disability, as well as consideration of whether TDIU benefits are warranted on an extra-schedular basis.  

2.  Then readjudicate the appeal, considering an extraschedular rating in excess of 20 percent for the Veteran's left ankle disability and a TDIU.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


